Citation Nr: 1428320	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Paul S. Bailin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  Review of the Virtual VA file reveals VA treatment records relevant to the issue on appeal.

In January 2011, the Board reopened the Veteran's previously denied claim of entitlement to service connection for degenerative joint disease of the knees and remanded the issue for further development.  The Board then denied the claim in a June 2011 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2013 the Court issued a Memorandum Decision that set aside the Board's June 2011 decision and remanded the issue for readjudication.  

The Board notes that additional medical evidence has been submitted by the Veteran and his representative directly to the Board without a waiver of initial agency of original jurisdiction consideration.  Because the Board is granting the Veteran's claim in full, however, any procedural error in the review of such evidence by the Board and adjudication of the issue at this time is deemed harmless.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The preponderance of the evidence shows that the Veteran's knee disorders, now diagnosed as post-operative residuals of bilateral total knee replacements, are is causally related to military service.


CONCLUSION OF LAW

Post-operative residuals of bilateral knee replacements were incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that his post-operative residuals of bilateral total knee replacements, previously diagnosed as degenerative joint disease, are etiologically related to injuries incurred during active duty service.  The Veteran has stated that in service he was a qualified parachutist, assigned to an airborne infantry regiment.  It is his contention that his knee disorders were caused by repeated impact from parachute jumping as well as a knee injury sustained while falling from a tank.  The appellant's DD-214 reflects that he was a qualified parachutist. 

At the Veteran's January 1954 enlistment examination the appellant's lower extremities were clinically evaluated as normal.  A knee disorder was not diagnosed.  The service treatment records include a June 1956 entry indicating that the Veteran reported a history of arthritis in his knees four to five years earlier. Physical examination did not confirm the presence of arthritis, and no treatment was provided.

The Veteran has stated that he first began experiencing regular knee pain soon after separation from service, but that he wasn't treated for knee pain until the mid-1970s.  Private treatment records show that the Veteran began receiving treatment for lower extremity pain in June 1982, and in a November 1984 treatment note the Veteran reported that his knees had hurt for a long time.  Subsequent private and VA treatment records confirm that the Veteran had degenerative joint disease of the knees and that he has undergone total knee replacement surgery for each joint.

In March 1998, the Veteran was afforded a VA examination in order to determine the etiology of his knee disorder.  The examiner reviewed the claims file and noted the Veteran's post-service 1986 knee injury, his application for workman's compensation, and the fact that the appellant's usual post-service occupation was in heavy construction.  After examining the appellant and reviewing the claims folder, the VA examiner noted that there was no history of VA medical care until 1975.  The examiner concluded that it was less likely than not that the Veteran's knee pathology was due to any parachute jumps in service, and that the appellant's disorder was related to a history of post-service heavy construction work.  The VA examiner also opined that the Veteran's bilateral knee disorder was unrelated to his pre-service rheumatic fever or related to rheumatic fever at all.  The examiner concluded that the Veteran's knee disorder was less likely than not due to any problem during his military service from 1954 to 1957.

The record also contains several private medical professional opinions.  In a January 1996 letter from Dr. W.K., the Veteran was noted to relate a history of extensive in-service parachuting and chronic post-service knee pain.  Dr. W.K. opined that it was more probable than not that the Veteran's knee disorder arose in the course of "this type of activity."

Also of record is a July 1996 report from Dr. T.M.  In his report, Dr. T. M. noted that, having conducted an orthopedic examination, he found that the Veteran's history of chronic knee problems would correlate with his previous service duties as a paratrooper.

In June 2005, Dr. S.F. opined that given the history the Veteran had provided, he believed that there was a strong correlation between the Veteran's three years as a paratrooper in Korea and his osteoarthritis of the knees.  Dr. S.F. stated that it was more likely than not that this was the best explanation for why the appellant had needed multiple procedures for his knees.

In a December 2013 letter, the Veteran's VA primary care physician Dr. C.H. stated that the Veteran has degenerative osteoarthritis of the knees and that trauma from jumping with the airborne infantry likely worsened this condition.

In January 2014, Dr. S.F. submitted an additional letter.  He stated that there was "no question in [his] mind that more likely than not [the Veteran's] osteoarthritis of his knees was caused by service-related injuries and to be specific his history of frequent parachute jumping."

Dr. W.K. also submitted an additional letter in January 2014.  Dr. W.K. indicated that he reviewed his own records of care for the Veteran, spanning 14 years, as well as other post-service medical records and service treatment records.  The examiner stated that he had initially examined the Veteran in July 1986 for a June 1986 injury to the left knee medial meniscus.  He found that there was an underlying disease of osteoarthritis which "was pre-existing and longstanding."  He found that the Veteran's injury at that time "caused the tear of the meniscus but not the underlying arthritic changes," and stated that in his opinion, these arthritic changes "began during and as a result of his duties as a paratrooper in Korea."  The examiner went on to explain that "[i]njuries to the knee are probably one of the most common findings as a result of parachute jumping" because the knee joints "take up the major stress upon landing."  Dr. W.K. noted that this problem was compounded when the person is overweight, and that the "deterioration can be subtle, but it is inexorable and will worsen with time."  He ultimately opined that the Veteran's "osteoarthritis of the knee joints is a result of recurrent trauma sustained during his time on active duty as a paratrooper from January 1954 through January 1957."

Considering the pertinent evidence above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for degenerative joint disease of the knees is warranted.

While the VA examiner came to a differing ultimate conclusion regarding the etiology of the Veteran's post-operative residuals of bilateral total knee replacements than those of the other medical opinions of record, the Board is satisfied that there is now sufficient competent and credible medical evidence of record that is not outweighed the VA examiner's opinion and allows for the grant of service connection.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the Veteran's medical records clearly indicate that he has current bilateral knee disorders.  The Veteran has credibly asserted that he participated in parachute jumps in service, and this is consistent with the evidence within his service records.  There are also several medical opinions written by competent medical professionals that degenerative joint disease is related, at least in part, to the stress on his knees caused by parachuting.  These opinions include a January 2014 letter from the Veteran's treating physician of many years, who had on multiple occasions performed in-person examinations of the Veteran and who had access to and reviewed the Veteran's service treatment records and post-service medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (The presence of the claims file is not necessarily fatal in determining the adequacy of an examination; the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.).  The January 2014 opinion letter appears to be based on an accurate understanding of the Veteran's service and medical history, and is supported by adequate explanation and rationale for its findings.  The Board therefore finds the January 2014 opinion letter to be highly probative evidence regarding the etiology of the Veteran's current bilateral knee disability.  The opinions of Drs. T.M., S.F., and C.H., while not containing such thorough rationale or as clearly based on a review of the Veteran's full medical history, do corroborate the findings of Dr. W.K. and provide additional, albeit less probative, medical evidence weighing in the Veteran's favor.

As such, the weight of the competent and probative evidence of record favors the existence of a medical nexus between the Veteran's current knee disorders the knees and his military service.  Hence, entitlement to service connection is granted.  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for post-operative residuals of bilateral knee replacements is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


